Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 09 March 2022. Claims 1-2, 7, 10-11, and 16-20. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In line 16 of claims 1 (and line 13 of claims 19 and 20) the originally filed specification does not disclose a system in which a physician is provided access to one part of a medication cart/cabinet that is inaccessible to other physicians. Dependent claims 2-18 inherit this deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
identifying a first shift associated with a first clinician … based at least on a series of transaction records associated with the first clinician … ; 
determining, based at least on the first shift associated with the first clinician, that the first clinician is a candidate for engaging in a hazardous behavior; and 
in response to determining that the first clinician is the candidate for engaging in the hazardous behavior, providing, to the first clinician, access to a designated portion of a dispensing cabinet that is inaccessible to other clinicians such that a first substance in the designated portion of the dispensing cabinet accessed by the first clinician is isolated from a second substance in other portions of the dispensing cabinet.
Therefore, the claim as a whole is directed to “monitoring clinicians for hazardous behavior”, which is an abstract idea because it is a method of organizing human activity. “Monitoring clinicians for hazardous behavior” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, this is an example of managing the behavior of a group of clinicians using a medication cabinet by monitoring their activity and potentially restricting their access based on the activity.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
at least one data processor; 
and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising the method described above; and
a machine learning model trained to identify, based at least on a series of transaction records associated with the first clinician, one or more shifts associated with the first clinician;
the machine learning model having an on-duty state and an off-duty state, and the machine learning model identifying the first shift by at least determining, for each successive transaction record in the series of transaction records, whether to remain in a same state or to transition between the on-duty state and the off-duty state
These additional elements merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to integrate the abstract idea into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This also fails to amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 2-9, 11, and 13-18 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 10 and 12 further recite additional elements similar to the additional elements of claim 1, which merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 10 and 12 are ineligible.
Claims 19-20 are parallel in nature to claim 1. Accordingly claims 19-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-11, and 14-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Vahlberg (U.S. 2017/0109480), hereinafter “Vahlberg”, in view of Kumar et al. (U.S. 2019/0355461), hereinafter “Kumar”.
Regarding Claim 1, Vahlberg discloses a system, comprising: 
at least one data processor (See Vahlberg [0003] the system can include a computing device having a memory and a processor.); 
and at least one memory storing instructions which, when executed by the at least one data processor (See Vahlberg [0003] the system can include a computing device having a memory and a processor.), result in operations comprising: 
identifying a first shift associated with a first clinician (See Vahlberg [0040] the medication dispensing system may determine that each of the time spans represented a single shift of work for each of the users. The system may further determine that the first and the second user worked a day shift, and that the third user worked a night shift.) by at least applying a computer model to identify, based at least on a series of transaction records associated with the first clinician, one or more shifts associated with the first clinician (See Vahlberg [0040] the system can collect use data that may be indicative of when each user accesses the medication dispensing system. Use data may include “type and/or quantity of a medication issued, a device and/or supply that a user withdrew from the system, a timestamp, records of returning the supply to the system, records of disposal of a portion of the supply, records of administered dosage amounts, and/or other records related to the dispensing and/or administration of a medication or other medical supply.” This al meets the broadest reasonable interpretation of “transaction records.” [0040] “the medication dispensing system may monitor timestamps of each use of the medication dispensing system to determine likely periods of work or activity for each user.” Therefore, the system is using the use data (i.e. transaction records) to determine work shifts of the users.), 
the computer model having an on-duty state and an off-duty state (See Vahlberg [0003] “The processor may be configured to determine boundaries of work shifts based on the periods of use and to organize the user pool into work shifts. Each work shift may define a contiguous period of time that a particular user of the plurality of users worked. The processor may also be configured to determine a comparison period including a time period within which users of the user pool may be compared and to identify diversion data for each user within the comparison period.” The system can determine when a user is on-duty or off-duty, and monitors that person based on which state they are in. Therefore, the system has an on-duty and an off-duty state (meaning, the system treats medication activity differently based on each state) under the broadest reasonable interpretation of this language.), and 
the computer model identifying the first shift by at least determining, for each successive transaction record in the series of transaction records, whether to remain in a same state or to transition between the on-duty state and the off-duty state (See Vahlberg [0040] the system can collect use data that may be indicative of when each user accesses the medication dispensing system. Use data may include “type and/or quantity of a medication issued, a device and/or supply that a user withdrew from the system, a timestamp, records of returning the supply to the system, records of disposal of a portion of the supply, records of administered dosage amounts, and/or other records related to the dispensing and/or administration of a medication or other medical supply.” This all meets the broadest reasonable interpretation of “transaction records.” [0040] “the medication dispensing system may monitor timestamps of each use of the medication dispensing system to determine likely periods of work or activity for each user.” Therefore, the system is using the use data (i.e. transaction records) to determine work shifts of the users.);
determining, based at least on the first shift associated with the first clinician (See Vahlberg [0041] the system determines a comparison period (including work shifts). [0042] the system identifies diversion data for each user within the comparison period. Therefore, the identified shift is used in determining diversion behavior.),
that the first clinician is a candidate for engaging in a hazardous behavior (See Vahlberg [0046] the system can use the diversion data to establish a diversion score. “The diversion score may be indicative of a likelihood that a particular user is diverting medication.” Diversion is understood to be an example of the claim element “hazardous behavior.”); and 
in response to determining that the first clinician is the candidate for engaging in the hazardous behavior (See Vahlberg [0003] “The processor may be further configured to lock any flagged users out of the medication dispensing system such that the any flagged users do not have access to the interior.” [0022] users whose diversion score exceed the baseline score, or exceed the baseline score by a particular amount or threshold, may be flagged as a possible diverter and possible diverters may be prevented from accessing the medication dispensing systems. This is an example of a “protective workflow.” See also [0050].), providing, to the first clinician, access to a designated portion of a dispensing cabinet that is inaccessible to other clinicians (Vahlberg [0033] a user has access to only the portion (e.g. a specific drawer) for which they need access. This means that some clinicians will at some point not have access to all the same drawers as other physicians.) such that a first substance in the designated portion of the dispensing cabinet accessed by the first clinician is isolated from a second substance in other portions of the dispensing cabinet (See Vahlberg [0050] the user may be locked out of only portions of the interior of the medication dispensing system containing the particular medication or form of medication.).
Vahlberg does not disclose: 
that the computer model is a machine learning model. 
Kumar teaches:
that the computer model is a machine learning model (See Kumar [0018] the system is able to investigate diversion by studying dispense and medication administration records to find anomalous patterns. [0020] the system uses unsupervised machine learning methods known as autoencoders to analyze the data for identifying drug diversion.). 
The system of Kumar is applicable to the disclosure of Vahlberg as they both share characteristics and capabilities, namely, they are directed to detecting drug diversion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg to include machine learning as taught by Kumar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vahlberg in order to investigate diversion by studying dispense and medication administration records to find anomalous patterns with minimal intervention (see Kumar [0018]).

Regarding claim 2, Vahlberg in view of Kumar discloses the system of claim 1 as discussed above. Vahlberg further discloses a system, wherein the operations further comprise:
comparing the first shift associated with the first clinician to a second shift associated with the first clinician and/or a third shift associated with a second clinician (See Vahlberg [0046] the system compares the user’s diversion data with other users with similar types of shifts (i.e. “a third shift associated with a second clinician”) to establish the diversion score.); and 
determining, based at least on the comparing, that the first clinician is likely to engage in the hazardous behavior (See Vahlberg [0046] the system compares the user’s diversion data with other users with similar types of shifts (i.e. “a third shift associated with a second clinician”) to establish the diversion score. “The diversion score may be indicative of a likelihood that a particular user is diverting medication.” Therefore, the determination is based at least somewhat on the comparison to other users with similar shifts.).

Regarding claim 3, Vahlberg in view of Kumar discloses the system of claim 2 as discussed above. Vahlberg further discloses a system, wherein:
the first shift associated with the first clinician is compared to the second shift associated with the first clinician and/or the third shift associated with the second clinician (See Vahlberg [0046] the system compares the user’s diversion data with other users with similar types of shifts (i.e. “a third shift associated with a second clinician”) to establish the diversion score.) by at least comparing a first plurality of transaction records included in the first shift to a second plurality of transaction records included in the second shift and/or the third shift (See Vahlberg [0040]  the system analyzes the use data (i.e. “transaction records”) to identify periods of use of the medication dispensing system for each user within the user pool and determine boundaries of work shifts for the user pool and to organize the use data into work shifts. The disclosed user pool includes at least a second physician with use data (i.e. “transaction records”) used to determine their shifts as well.).

Regarding claim 4, Vahlberg in view of Kumar discloses the system of claim 3 as discussed above. Vahlberg further discloses a system, wherein:
the first clinician is determined to be likely to engage in the hazardous behavior in response to detecting one or more anomalous transaction records included in the first plurality of transaction records (See Vahlberg [0042] the system identifies diversion data for each user. The diversion data may be indicative of behavior associated with diversion, such as the diversion of one particular form of one or more medication types. [0046] the system evaluates whether a user's averaged diversion data is statistically anomalous compared to the rest of the users with similar types of shifts in the comparison period, such as by using quartile statistics, to establish a diversion score. The diversion score may be indicative of a likelihood that a particular user is diverting medication.).

Regarding claim 5, Vahlberg in view of Kumar discloses the system of claim 2 as discussed above. Vahlberg further discloses a system, wherein:
the first shift associated with the first clinician is compared to the second shift associated with the first clinician and/or the third shift associated with the second clinician based at least on the first shift having one or more attributes in common with the second shift and/or the third shift (See Vahlberg [0046] the system evaluates whether a user's averaged diversion data is statistically anomalous compared to the rest of the users with similar types of shifts in the comparison period, such as by using quartile statistics, to establish a diversion score. It is understood that the disclosed phrase “users with similar types of shifts” means that the shifts have at least one common attribute for them to be considered similar.).

Regarding claim 6, Vahlberg in view of Kumar discloses the system of claim 2 as discussed above. Vahlberg further discloses a system, wherein:
the first shift associated with the first clinician is compared to the third shift associated with the second clinician based at least on the first clinician and the second clinician having one or more attributes in common (See Vahlberg [0039] the user pool used in the system includes a number of users having similar job performance functions. These similar job performance functions are understood to be “one or more attributes in common.”).

Regarding claim 10, Vahlberg in view of Kumar discloses the system of claim 1 as discussed above. Vahlberg further discloses a system, wherein:
… determine, for each successive transaction record in the series of transaction records associated with the first clinician, a probability of the first clinician being in the on-duty state and in the off-duty state (See Vahlberg [0003] the system can determine boundaries of work shifts based on the periods of use and to organize the user pool into work shifts. Each work shift may define a contiguous period of time that a particular user of the plurality of users worked. See also [0040]. The boundaries of work shifts are understood to include the transition from off duty to on duty (i.e. start of shift) and from on duty to off duty (i.e. end of shift).).
Vahlberg does not disclose:
the machine learning model comprises a probabilistic machine learning model.
Kumar teaches:
the machine learning model comprises a probabilistic machine learning model (See Kumar [0018] the system is able to investigate diversion by studying dispense and medication administration records to find anomalous patterns. [0020] the system uses unsupervised machine learning methods known as autoencoders to analyze the data for identifying drug diversion. [0022] the system labels data points most likely to be outliers. This is understood to mean the machine learning used in the system is probabilistic.).
The system of Kumar is applicable to the disclosure of Vahlberg as they both share characteristics and capabilities, namely, they are directed to detecting drug diversion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg to include machine learning as taught by Kumar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vahlberg in order to investigate diversion by studying dispense and medication administration records to find anomalous patterns with minimal intervention (see Kumar [0018]).

Regarding claim 11, Vahlberg in view of Kumar discloses the system of claim 10 as discussed above. Vahlberg further discloses a system, wherein:
the computer model transitions from the off-duty state to the on-duty state to indicate a start of the first shift associated with the first clinician, and wherein computer model transitions from the on-duty state to the off-duty state to indicate an end of the first shift associated with the first clinician (See Vahlberg [0003] the system can determine boundaries of work shifts based on the periods of use and to organize the user pool into work shifts. Each work shift may define a contiguous period of time that a particular user of the plurality of users worked. See also [0040]. The boundaries of work shifts are understood to include the transition from off duty to on duty (i.e. start of shift) and from on duty to off duty (i.e. end of shift).).
Vahlberg does not disclose: 
that the computer model is a machine learning model. 
Kumar teaches:
that the computer model is a machine learning model (See Kumar [0018] the system is able to investigate diversion by studying dispense and medication administration records to find anomalous patterns. [0020] the system uses unsupervised machine learning methods known as autoencoders to analyze the data for identifying drug diversion.). 
The system of Kumar is applicable to the disclosure of Vahlberg as they both share characteristics and capabilities, namely, they are directed to detecting drug diversion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg to include machine learning as taught by Kumar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vahlberg in order to investigate diversion by studying dispense and medication administration records to find anomalous patterns with minimal intervention (see Kumar [0018]).

Regarding claim 14, Vahlberg in view of Kumar discloses the system of claim 1 as discussed above. Vahlberg further discloses a system, wherein:
the series of transaction records includes one or more transaction records generated in response to the first clinician interacting with a dispensing system (See Vahlberg [0040] the use data (i.e. “transaction records”) may be indicative of when each user accesses the medication dispensing system.), and wherein a transaction record indicates accessing a dispensing cabinet associated with the dispensing system to retrieve a substance (See Vahlberg [0031] the dispensing system can include a dispensing cabinet.).

Regarding claim 15, Vahlberg in view of Kumar discloses the system of claim 1 as discussed above. Vahlberg further discloses a system, wherein:
the series of transaction records includes one or more transaction records generated in response to the first clinician interacting with an electronic medical record (EMR) system (See Vahlberg [0042] additional information used in determining diversion data can be retrieved from manual input by an issuing nurse or other medical personnel, from a central records entry, such as when records of medical charts are entered into a facility's records system, from a pharmacy records system, and/or from other sources. This is understood to include electronic medical records.), and wherein a transaction record indicates administration of a substance to a patient identified in the EMR system (See Vahlberg [0040] the use data (i.e. “transaction records”) can include records of administered dosage amounts and records related to the “administration of a medication or other medical supply.”).

Regarding claim 16, Vahlberg in view of Kumar discloses the system of claim 1 as discussed above. Vahlberg further discloses a system, wherein the operations further comprise:
in response to determining that the first clinician is the candidate for engaging in the hazardous behavior, generating an alert identifying the first clinician as likely to engage in the hazardous behavior (See Vahlberg [0050] the system can flag users identified as potential diverters for further investigation. [0002] the flagged users can be investigated by the medical facility. This is understood to meet the broadest reasonable interpretation of an “alert.”).

Regarding claim 17, Vahlberg in view of Kumar discloses the system of claim 1 as discussed above. Vahlberg further discloses a system, wherein the operations further comprise:
in response to determining that the first clinician is the candidate for engaging in the hazardous behavior, activating one or more surveillance devices in response to the first clinician interacting with a medical device (See Vahlberg [0038] devices used to monitor the medication cabinet (i.e. surveillance). See also [0028] and [0037].).

Regarding claim 18, Vahlberg in view of Kumar discloses the system of claim 1 as discussed above. Vahlberg further discloses a system, wherein the operations further comprise:
the operations further comprise: in response to determining that the first clinician is the candidate for engaging in the hazardous behavior, configuring one or more medical devices to prevent the first clinician from retrieving, administering, and/or wasting a substance without supervision and/or authorization from a second clinician (See Vahlberg [0003] “The processor may be further configured to lock any flagged users out of the medication dispensing system such that the any flagged users do not have access to the interior.” [0022] users whose diversion score exceed the baseline score, or exceed the baseline score by a particular amount or threshold, may be flagged as a possible diverter and possible diverters may be prevented from accessing the medication dispensing systems. [0050] the user is locked out of access to the controlled substances, allowing time for an investigation into the possible diversion behavior related to the particular drug or form of drug. It is understood that the clinician being locked out until that investigation is concluded means they are no longer authorized.).

Regarding claim 19, Vahlberg discloses the system of claim 1. The computer implemented method of claim 19 is parallel in nature to claim 1. Therefore, it is rejected based on the same analysis above.

Regarding claim 20, Vahlberg discloses the system of claim 1. The non-transitory computer readable medium of claim 20 is parallel in nature to claim 1. Therefore, it is rejected based on the same analysis above.
Claims 7-9 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Vahlberg (U.S. 2017/0109480), hereinafter “Vahlberg”, in view of Kumar et al. (U.S. 2019/0355461), hereinafter “Kumar”, and further in view of Vanderveen (U.S. 2018/0365386) hereinafter “Vanderveen”.
Regarding claim 7, Vahlberg in view of Kumar discloses the system of claim 1 as discussed above. Vahlberg further discloses a system, wherein the operations further comprise:
activating the protective workflow during the one or more high risk periods (See Vahlberg [0003] “The processor may be further configured to lock any flagged users out of the medication dispensing system such that the any flagged users do not have access to the interior.” [0022] users whose diversion score exceed the baseline score, or exceed the baseline score by a particular amount or threshold, may be flagged as a possible diverter and possible diverters may be prevented from accessing the medication dispensing systems. This is an example of a “protective workflow.” See also [0050].).
Vahlberg does not disclose:
identifying, based at least on the first shift associated with the first clinician, one or more high risk periods during which the first clinician is likely to engage in the hazardous behavior.
Vanderveen teaches:
identifying, based at least on the first shift associated with the first clinician, one or more high risk periods during which the first clinician is likely to engage in the hazardous behavior (See Vanderveen [0056] the system can detect diversion if clinician’s travel time exceeds the norms for all of the nurses at the treatment center. (See also [0042]). The system is therefore aware that there are periods of times during a works shift (travelling between dispense and administration or waste) that is worth monitoring.).
The system of Vanderveen is applicable to the disclosure of Vahlberg as they both share characteristics and capabilities, namely, they are directed to monitoring and detecting drug diversion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg to include recognizing higher risk periods as taught by Vanderveen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vahlberg in order to account for the fact that longer travel times when the drugs are dispensed can be an indicator of diversion activity (see Vanderveen [0042]).

Regarding claim 8, Vahlberg in view of Kumar discloses the system of claim 7 as discussed above. Vahlberg does not further disclose a system, wherein:
the one or more high risk periods include at least one of a first quantity of time subsequent to a start of the first shift and a second quantity of time prior to an end of the first shift.
Vanderveen teaches:
the one or more high risk periods include at least one of a first quantity of time subsequent to a start of the first shift and a second quantity of time prior to an end of the first shift (See Vanderveen [0058] transaction data can include time for shift changes, which can be relevant to the identification of drug diversion. Shift change includes a time and the end of a shift and the time and the beginning of another shift.).
The system of Vanderveen is applicable to the disclosure of Vahlberg as they both share characteristics and capabilities, namely, they are directed to monitoring and detecting drug diversion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg to include recognizing higher risk periods as taught by Vanderveen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vahlberg in order to account for the fact that longer travel times when the drugs are dispensed can be an indicator of diversion activity (see Vanderveen [0042]).

Regarding claim 9, Vahlberg in view of Kumar discloses the system of claim 7 as discussed above. Vahlberg does not further disclose a system, wherein:
the one or more high risk periods include a portion of the first shift exceeding a threshold quantity of time.
Vanderveen teaches:
the one or more high risk periods include a portion of the first shift exceeding a threshold quantity of time (See Vanderveen [0056] the system can detect diversion if clinician’s travel time exceeds the norms for all of the nurses at the treatment center. (See also [0042]). The system is therefore aware that there are periods of times during a works shift (travelling between dispense and administration or waste) that is worth monitoring.).
The system of Vanderveen is applicable to the disclosure of Vahlberg as they both share characteristics and capabilities, namely, they are directed to monitoring and detecting drug diversion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg to include recognizing higher risk periods as taught by Vanderveen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vahlberg in order to account for the fact that longer travel times when the drugs are dispensed can be an indicator of diversion activity (see Vanderveen [0042]).

Regarding claim 13, Vahlberg in view of Kumar discloses the system of claim 1 as discussed above. Vahlberg further discloses a system, wherein:
the series of transaction records includes one or more transaction records generated in response to the first clinician interacting with an access control system (See Vahlberg [0040] the use data (i.e. “transaction records”) may be indicative of when each user accesses the medication dispensing system.).
Vahlberg does not disclose:
wherein a transaction record indicates scanning, via the access control system, an access badge at an entry point of a treatment facility.
Vanderveen teaches:
wherein a transaction record indicates scanning, via the access control system, an access badge at an entry point of a treatment facility (See Vanderveen [0057] transaction records include scanning a keycard upon entry to one or more locations.).
The system of Vanderveen is applicable to the disclosure of Vahlberg as they both share characteristics and capabilities, namely, they are directed to monitoring and detecting drug diversion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vahlberg to include recognizing higher risk periods as taught by Vanderveen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vahlberg in order to account for the fact that longer travel times when the drugs are dispensed can be an indicator of diversion activity (see Vanderveen [0042]).


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vahlberg (U.S. 2017/0109480), hereinafter “Vahlberg”, in view of Kumar et al. (U.S. 2019/0355461), hereinafter “Kumar”, and further in view of Athey et al. (U.S. 2018/0330824) hereinafter “Vanderveen”.
Regarding claim 12, Vahlberg in view of Kumar discloses the system of claim 10 as discussed above. Vahlberg does not further disclose a system, wherein:
the probabilistic machine learning model is trained using a reinforcement learning technique comprising Q-learning, Monte Carlo, state- action-reward-state-action (SARSA), deep Q network (DQN), deep deterministic policy gradient (DDPG), asynchronous actor-critic algorithm (A3C), trust region policy optimization (TRPO), and/or proximal policy optimization (PPO).
Athey teaches:
the probabilistic machine learning model is trained using a reinforcement learning technique comprising Q-learning, Monte Carlo, state- action-reward-state-action (SARSA), deep Q network (DQN), deep deterministic policy gradient (DDPG), asynchronous actor-critic algorithm (A3C), trust region policy optimization (TRPO), and/or proximal policy optimization (PPO) (See Athey [0069] the system trains its machine learning models using reinforcement learning (e.g., temporal difference learning, Q-learning, learning automata, State-Action-Reward-State-Action, etc.).).
The Vahlberg and Kumar references disclose a system that uses machine learning to determine clinician shifts for use in detecting hazardous behavior. Athey teaches the use of particular forms of machine learning (including at least Q-learning and SARSA) in analyzing the behavior of healthcare related entities. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the particular forms of machine learning (Q-learning and SARSA) for the more generally cited machine learning of Kumar. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Response to Arguments
Applicant's arguments filed 09 March 2022, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. First, applicant argues that the claims should not be considered to be directed to an abstract idea because it includes machine learning (see Applicant Remarks pages 10 and 11). This is not persuasive because the mere inclusion of general computer functions (i.e. machine learning recited at a high level of generality) does not preclude claims from reciting a method of organizing human activity. The machine learning aspects of the claims are considered in the analysis, but under Step 2A Prong Two and Step 2B. The claims recite a system for monitoring clinicians for hazardous activity and performing actions to control how those clinicians interact is the medicine cabinet. This is a recitation of a method of organizing human activity.
Next, Applicant argues that the claims are integrated into a practical application (See Applicant Remarks pages 11-12). Applicant argues that the practical application includes a particular machine (i.e. the medicine cabinet) as well as the actual activity of detecting hazardous behavior such as the diversion and mishandling of substances. First, as to the “particular machine” argument, “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.) (See MPEP 2106.05(b)). There is nothing recited concerning the cabinet or any other part of the claimed system that does more than use general purpose computer components/functions to perform the abstract idea. Second, the argument that the claims can’t be directed to an abstract idea because they are directed to detecting diversion and mishandling of substances is no persuasive because that is the abstract idea. The judicial exception itself cannot also be the practical application. 
Finally, applicant argues that the claims include additional elements that amount to significantly more than the judicial exception (see Applicant Remarks pages 12-13). Applicant does not argue how the claims amount to significantly more, but rather points out that the office did not provide factual support for the claim subject matter being well-understood, routine, and conventional as required by Berkheimer. Applicant appears to believe this is a mistake and “indefensible.” However, the Office did not argue that the claims include well-understood, routine, and conventional subject matter, so no evidence of well-understood, routine, or conventional activity is required (See MPEP 2106.05(d)). Applicant fails to argue which additional elements in the claims amount to significantly more than the judicial exception, and therefore the claims remain rejected based on being directed to ineligible subject matter.

Applicant’s arguments, see Applicant Remarks pages 13-16, filed 09 Mark 2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously uncited portions of the Vahlberg reference, as well as the other previously cited references. Examiner notes the argument that Kumar does not disclose a machine learning model with an on-duty state and an off-duty state. However, it is the combination of references that matters here. Kumar is not cited as teaching the exact same machine learning model as the reference. However, Vahlberg discloses a computer system that has an on-duty state and an off-duty state (See Vahlberg [0003] “The processor may be configured to determine boundaries of work shifts based on the periods of use and to organize the user pool into work shifts. Each work shift may define a contiguous period of time that a particular user of the plurality of users worked. The processor may also be configured to determine a comparison period including a time period within which users of the user pool may be compared and to identify diversion data for each user within the comparison period.”) The system can determine when a user is on-duty or off-duty, and monitors that person based on which state they are in. Therefore, the system has an on-duty and an off-duty state (meaning, the system treats medication activity differently based on each state) under the broadest reasonable interpretation of this language. Kumar disclose the use of a machine learning model in the detection of hazardous activity related to clinicians and medication. Together, the references teach model that includes different states that apply different logic based on those states, under the broadest reasonable interpretation of the claim language.



	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (U.S. 2011/0161108) discloses a system that collects and analyzes data for detecting drug diversion. Benoit (U.S. Patent No. 11,037,666) discloses a system that uses machine learning to analyze behavior for the purposes of detecting drug diversion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619